Citation Nr: 1705573	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  08-37 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include degenerative joint disease, to include as secondary to pes planus.

2.  Entitlement to service connection for a left foot disability, to include degenerative joint disease, plantar fasciitis and a calcaneal spur of the left heel, to include as secondary to pes planus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to May 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ) in November 2010.  A transcript of the hearing is associated with the electronic claims files.

The Board remanded the issues on appeal for additional development in September 2011, February 2015 and January 2016.


FINDINGS OF FACT

1.  The Veteran's right knee disability did not manifest within one year of separation from active service, is not otherwise etiologically related to his service, and was not caused or aggravated by a service-connected disability.

2.  The Veteran's left foot disability did not manifest within one year of separation from active service, is not otherwise etiologically related to his service, and was not caused or aggravated by a service-connected disability.




CONCLUSIONS OF LAW

1.  Entitlement to service connection for a right knee disability to include as secondary to a service-connected disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

2.  Entitlement to service connection for a left foot disability to include as secondary to a service-connected disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

The provided notice to the Veteran in a September 2006 letter, prior to the appealed March 2007 rating decision, that explained what information and evidence was needed to substantiate a claim for service connection as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

The September 2006 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorder described by the Veteran.  

Per the January 2016 remand instructions, a VA examiner provided an addendum opinion in May 2016 which provided the specific opinions requested by the January 2016 remand.  In light of the above, the Board finds that the RO substantially complied with the January 2016 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

As the Board will discuss in detail in the analysis below, the Veteran was provided with VA examinations in November 2009 and April 2015.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Thus, the Board finds that the November 2009 and April 2015 VA examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2016); Barr, 21 Vet. App. at 312.

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf as well as the Board's hearing testimony.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2016).  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §] 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2016). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as arthritis is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service- connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service- connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b). 

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service- connected disability.  See 71 Fed. Reg. 52744 (2006).  The amendment essentially codifies Allen with language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation. 


Factual Background and Analysis

The Veteran's service treatment records are negative for complaints or treatments related to a left foot or a right knee disability.  While a February 1962 service treatment record noted that the Veteran had an ingrown toenail on his left great toe, the Board notes that service connection has been granted for left foot ingrown toenails.  

The Veteran's May 1966 separation examination noted bilateral pes planus but was negative for complaints or treatments of another left foot disability or a right knee disability.  

A September 2000 VA treatment report noted that the Veteran was positive for degenerative joint disease in both knees.  

A January 2002 VA treatment note indicated that the Veteran reported arthralgia in his bilateral knees.  

A November 2005 VA treatment note indicated that the Veteran reported right knee pain.  

A March 2009 private treatment note indicated that x-rays revealed "some degenerative arthritis throughout both feet".  

The Veteran underwent an examination for his feet in November 2009.  The examiner noted tenderness of the left foot.  The examiner noted that the Veteran had problems with his feet due to peripheral neuropathy from diabetes which was not a service-connected disability.  The examiner also noted that the Veteran had congenital pes planus and ingrown toenails.  

The Veteran underwent a VA examination in April 2015.  The examiner noted that the Veteran had degenerative arthritis of the left foot which was diagnosed in 2009.  The examiner opined that it was less likely than not that the Veteran's mild degenerative joint disease of his left foot was proximately due to or the result of the Veteran's service-connected service connection.  The examiner noted that the Veteran had mild degenerative joint disease of the first metatarsophalangeal (MTP) joint of the left foot.  However, it was extremely unlikely that the degenerative joint disease had any relationship to his time in service or to his ingrown toenail in service given the fact that 50 years had elapsed since his military service.  It was much more likely that any degenerative joint disease of the foot was related to other trauma over the years, not the least of which would be related to his morbid obesity.  Furthermore, the Veteran had the same degenerative joint disease in the right foot as one would expect from 50 years of post-service trauma including the trauma from morbid obesity.  The examiner also noted that the Veteran did not have a current diagnosis of plantar fasciitis.  The examiner however opined that the Veteran's calcaneal spur of his left foot was less likely as not related to the Veteran's service-connected condition.  The examiner noted that both right and left foot x-rays demonstrated prominent calcaneal spurs and that these spurs were unrelated to any event 50 years ago in service and were much more likely the result of trauma after the ensuing 50 years post-service.  This post-service trauma includes the Veteran's morbid obesity which had been present since the later 1990s as well as trauma associated with diabetic neuropathy, since the Veteran had lost the protective mechanisms that minimize trauma to limbs.

The April 2015 VA examiner also noted that the Veteran had arthritis of the right knee.  The Veteran reported that over the past 20 years his right knee had been periodically painful.  The examiner opined that the Veteran's right knee was less likely than not proximately due to or the result of the Veteran's serviced connected condition.  The examiner noted that the Veteran's service-connected pes planus was mild in nature and not responsible for his antalgic gait.  Rather, the Veteran's degenerative joint disease of the right knee was more likely than not caused by his diabetic peripheral neuropathy that had altered his gait.  

Per the January 2016 Board remand instructions, the April 2015 VA examiner provide a May 2016 addendum opinion.  The examiner noted that there was no evidence for plantar fasciitis of the left foot either historically or on physical examination.  As for his diagnosed degenerative joint disease and calcaneal heel spur of the left foot, the examiner opined that the Veteran's left foot disability was less likely than not proximately due to or the result of the Veteran's service-connected condition as they were not related to his service-connected pes planus in any way.  The examiner noted that it was more likely than not that the Veteran's left foot disability was the result of decades of morbid obesity in conjunction with diabetic neuropathy since the latter resulted in a loss of protective mechanisms to minimize the trauma to the feet.  As for any aggravation of his left foot by his service-connected pes planus, the pes planus was not an aggravating factor due to its mild nature.

The examiner also opined that the Veteran's right knee disability was less likely than not proximately due to or the result of the Veteran's service-connected condition.  The examiner noted that the Veteran's service-connected pes planus was mild in nature and was not responsible for his antalgic gait.  Rather, the Veteran's diabetic peripheral neuropathy had altered the Veteran's gait and more likely than not was the cause of his right knee degenerative joint disease.  Notably, a sensory examination demonstrated severe sensory peripheral neuropathy.  The Veteran's service-connected pes planus was mild and was not responsible for his antalgic gait and was therefore could not have any aggravating effect on his knee.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a right knee disability and a left foot disability, to include as secondary to a service-connected disability, is not warranted.

As there are current diagnoses of degenerative joint disease of the right knee and degenerative joint disease and calcaneal spurs of the left foot, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

Initially, as noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if such diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2016). 

There are no clinical findings or diagnoses of degenerative joint disease of the right knee or left foot during service or for several years thereafter.  The first post-service evidence of arthritis of the right knee is the September 2000 VA treatment report and the first post-service evidence of left foot arthritis is a March 2009 VA treatment report.  None of the treatment records show that the Veteran was diagnosed with arthritis to a compensable degree within one year of service.  Accordingly, service connection for arthritis on a presumptive basis is not warranted.  

To the extent that the Veteran is asserting that he experienced right knee pain and left foot pain and continuing symptoms thereafter, the Board acknowledges that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  

However, the Board finds it significant that on VA examination in April 2015, the Veteran reported that he only began having right knee pain approximately 20 years ago.

As the Veteran was not diagnosed with a right knee or left foot disability until many years after service and there was a significant period between his service and his post-service complaints where the medical record was silent for complaints of a right knee or left foot disability, the Board concludes that the weight of the evidence is against a finding of any continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

The Board also finds that the weight of the evidence is against a finding that the Veteran's current right knee or left foot disability is etiologically related to the Veteran's military service on a direct basis.  Notably, the Board notes that the Veteran's service treatment records are negative for complaints or treatments for a right knee or left foot disability aside from the pes planus and ingrown toenail disabilities which are already service connected.  Furthermore, the only medical opinion addressing the etiology of the right knee and left foot disabilities weighs against the claim.  As noted above, the April 2015 VA examiner opined that it was less likely than not that the Veteran's right knee or left foot disabilities were related to his active duty service.

None of the competent medical evidence currently of record refutes these conclusions, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

Regarding service connection on a secondary basis, the Board notes that the Veteran is service-connected for a pes planus disability.

However, the Board finds that the weight of the evidence is against a finding that the Veteran's current right knee or left foot disability is etiologically related to the Veteran's military service on a secondary basis.  Again, the only medical opinions addressing the etiology of the right knee or left foot disabilities on a secondary basis weigh against the claims.  Notably, the April 2015 VA examiner determined that it was less likely than not that any of the Veteran's claimed right knee disability and left foot disability were related to his service-connected pes planus disability.

Additionally, per the January 2016 Board remand instructions, the April 2015 VA examiner in a May 2016 addendum opinion specifically addressed aggravation when determining that it was less likely than not that the Veteran's pes planus disability aggravated his right knee or left knee disabilities as the service-connected pes planus was mild and was not responsible for his antalgic gait and was therefore could not have any aggravating effect on his right knee or left foot.

None of the competent medical evidence currently of record refutes these conclusions, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

Consequently, entitlement to service connection for a right knee disability and a left foot disability is not warranted on a direct or secondary basis.

In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  
 
The Board notes the Veteran's contentions regarding the etiology of his claimed right knee and left foot disabilities.  To the extent that the Veteran himself contends that a medical relationship exists between his claimed current disabilities and service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that right knee and left foot disabilities are not disabilities subject to lay diagnosis as these diagnoses require medical training.  More significantly, the Veteran and his representative do not have the medical expertise to provide an opinion regarding the right knee or left foot disability etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the VA examiners provided detailed rationales in support of their opinions and cited to the relevant evidence.  For this reason, the VA examiners' opinions are the most probative evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  


ORDER

Entitlement to service connection for a right knee disability, to include degenerative joint disease (DJD), to include as secondary to pes planus is denied.

Entitlement to service connection for a left foot disability, to include DJD, plantar fasciitis and a calcaneal spur of the left heel, to include as secondary to pes planus is denied.



____________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


